Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This communication is responsive to the Amendment filed on 9/13/2021.
In the Instant Amendment, Claim(s) 1, 4, 6, 7, 9, 10, 15, 16 and 18 has/have been amended; Claim(s) 2, 3, 5, 13, 14, 19 and 20 has/have been cancelled; Claim(s) 1 and 10 is/are independent claims. Claims 1, 4, 6-12 and 15-18 have been examined and are pending in this application.

Response to Arguments
Applicant’s arguments, see remarks (pages 11-16), filed 9/13/2021, with respect to the title objection, the claim objections and the 102 and 103 rejections with respect to claims 1 and 10 have been fully considered and are persuasive. The objections and the rejections of 6/16/2021 have been withdrawn. 
Applicant’s arguments with respect to claims 19 and 20 are moot because of cancellation by the examiner’s amendment so that the remaining allowable claims can be allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Attorney Michael D. Gamble on 9/23/2021.
The application has been amended as follows:

20. (Canceled) 

Allowable Subject Matter
Claims 1, 4, 6-12 and 15-18 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record taken alone or in combination, fails to disclose or render obvious
An image sensor: comprising: wherein the mode selecting circuitry is configured to change the operation mode of the image sensor to a first operation in which the mode selecting circuitry generates a first signal that commands an alternate sequential repetition of reading a first row of the plurality of rows and skipping a second row of the plurality of rows that is immediately below the first row, and a second signal that commands sequential reading of the set of rows corresponding to the ROI, wherein the mode selecting circuitry is further configured to change the operation mode of the image sensor to a second mode in which the mode selecting circuitry generates the first signal and a third signal that commands alternate repetition of reading and skipping, sequentially, the set of rows corresponding to the ROI, and wherein the mode selecting circuitry is further configured to change the operation mode of the image sensor to a third operation mode in which the mode selecting circuitry generates the second signal and the third signal, in combination with all the limitations recited in claim 1, and the similar reason for claim 10.
Claims 4 and 6-9 depending from claim 1 are allowed for the same reasons as presented above.
Claims 11, 12 and 15-18 depending from claim 10 are allowed for the same reasons as presented above.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Nakayama et al (US 20040141067) reading out two images having different angle of views from each other during one frame period.
Hashimoto et al (US 20090021621) reading and skipping set of rows corresponding to a region of interest.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quan Pham whose telephone number is (571)272-4438.  The examiner can normally be reached on Mon-Fri 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571) 272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/Quan Pham/Primary Examiner, Art Unit 2696